Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 1 of 15 PageID #: 299




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )
                                                )
      v.                                        ) Cause No. 1:17-cr-00183-TWP-TAB
                                                )
 BUSTER HERNANDEZ,                              )
                                                )
                  Defendant.                    )

           GOVERNMENT’S NOTICE OF INTENT TO USE UNCHARGED CONDUCT
                      EVIDENCE AS DIRECT EVIDENCE AND
                 EVIDENCE ADMISSIBLE UNDER F.R.E. 414 AND 404

           The United States of America, by counsel, Josh J. Minkler, United States Attorney for the

 Southern District of Indiana, Tiffany J. Preston and Kristina Korobov, Assistant United States

 Attorneys, hereby files its notice of intent to introduce evidence of uncharged conduct as direct

 evidence and as evidence admissible pursuant to Federal Rules of Evidence 414 and 404(b).

 I.        Evidence of the extortion, coercion, and exploitation of uncharged persons is direct

           evidence of the crimes charged, and it is also is admissible pursuant to F.R.E. 414

           and 404(b).


           In the instant case, the Government charged that the Defendant exploited, extorted and

 coerced seven female victims within the Southern District of Indiana. In addition to those

 victims, as part of the Defendant’s criminal conduct, Buster Hernandez also exploited Victim 2

 (Venue: Eastern District of Michigan and Eastern District of California) and another female

 identified herein as Victim 11 (Venue: Florida and Eastern District of California). Additionally

 the Defendant exploited, extorted, and coerced hundreds of victims in multiple jurisdictions



                                                   1
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 2 of 15 PageID #: 300




 within the United States and in at least one foreign country. All of this conduct is part and parcel

 of the charged conduct and is direct evidence in the Government’s case-in-chief. In addition to

 being direct evidence, the evidence is also admissible under Federal Rules 414 and 404(b).

        The Defendant is charged with multiple counts of the sexual exploitation of a child,

 coercion and enticement, distribution and receipt of child pornography, and different charges

 alleging threatening communications. The Government has alleged that over a period of years,

 the Defendant reached out to multiple persons using social media and convinced them that he

 possessed sexually explicit photos of them. He then coerced the charged victims and other

 females into producing sexually explicit videos and images, threatening to disseminate the

 photos and videos that he claimed to already possess. The Defendant then coerced females to

 engage in various forms of sexually explicit conduct and to send him the videos of this conduct.

 The Defendant provided extremely explicit and detailed instructions as to exactly what he

 wanted from his victims. Hernandez would give the victim a time limit in which the victim had

 to comply with his orders or else the victim would face specific consequences. The Defendant

 often referred to the victims as “slaves” and his used other derogatory language when

 communicating with the victims. The period of victimization of each of the victims was lengthy.

                                        Proffered Evidence

        A.      Victim 2 Proffer: The conduct involving Victim 2 is referenced in part in the

 Superseding Indictment. The Government will elicit testimony from Victim 2 and her mother

 regarding the following matters:

                1.      Between in or about 2012 and on or about August 3, 2017, Victim 2 was a

        minor who resided in Michigan. Beginning sometime in 2012, and continuing until

        August 3, 2017, Hernandez, using the means and methods described in the Superseding



                                                  2
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 3 of 15 PageID #: 301




       Indictment (Dkt. 57), coerced Victim 2 to produce and distribute images and videos

       depicting Victim 2 engaging in sexually explicit conduct. Hernandez continued to

       sexually extort Victim 2 after she turned 18 in 2015.

              2.      Hernandez first contacted Victim 2 via the Internet after searching for

       publically available information regarding Victim 2, and falsely claimed to already

       possess sexually explicit images of Victim 2. Hernandez then threatened to post the

       sexually explicit images of Victim 2 on the Internet if Victim 2 refused to produce

       additional child pornography of Victim 2 and distribute it to Hernandez.

              3.      For nearly 5 years, Hernandez sexually extorted Victim 2. Throughout

       that time period, Hernandez threatened to post Victim 2’s child pornography or to

       murder, rape, or injure Victim 2 and her family if Victim 2 either refused or expressed

       reluctance or hesitation to comply with his demands.

              4.      Between in or about 2012 and on or about August 3, 2017, Hernandez

       distributed images and videos of other minor victims to Victim 2, and agents of the

       Federal Bureau of Investigation acting in an undercover capacity as Victim 2, to coerce

       Victim 2 to produce child pornography of Victim 2. Hernandez also sent the following

       messages to Victim 2:

                               I know where you live. I come at night.
                               I come at night for all of my slaves eventually
                               Have I ever made u cry?




              5.      Hernandez then sent Victim 2 images depicting several unknown victims,

       who appeared to be minors engaging in sexually explicit conduct as they cried.

       Hernandez messaged Victim 2 saying, “I make girls cry.” Hernandez then distributed a



                                                   3
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 4 of 15 PageID #: 302




       sexually explicit image constituting child pornography of an unidentified victim, who is a

       minor, crying as she took a sexually explicit “selfie” in the mirror. Victim 2 said, “stop I

       don’t wanna see that,” but Hernandez continued sending additional images depicting

       other minor victims nude or partially nude who were crying and said, “look at this one.

       She had a nervous breakdown knowing I would tell mommy and daddy.”

              6.      In or about January of 2017, Hernandez began threatening Victim 2’s

       family, including her mother, father, sisters and brother. The Defendant also threatened

       to bomb Victim 2 and her siblings’ schools. To emphasize the seriousness of his message,

       the Defendant admitted to Victim 2 that he was “Brian Kil” and he sent Victim 2 a

       hyperlink to a news story about the Plainfield bombing threats case.

              7.      On or about June 9, 2017, law enforcement interviewed Victim 2.

       Hernandez was still extorting Victim 2, and had been instructing Victim 2 to upload

       images and videos to a Dropbox.com account known to investigators. The Dropbox.com

       account was not publicly accessible.

              8.      On or about June 9, 2017, with the consent of Victim 2, law enforcement

       began communicating with Hernandez as Victim 2 in an undercover capacity. During

       law enforcement’s undercover communications with Hernandez, and under the lawful

       authority given to them by the Court’s order, the FBI uploaded a small piece of code to a

       video file produced by Victim 2, which did not contain any visual depictions of any

       minor engaged in sexually explicit activity. As authorized, the FBI then uploaded the

       video file containing the code to the Dropbox.com account known only to Hernandez and

       Victim 2. When Hernandez viewed the video containing the code on a computer, the

       code disclosed the true IP address associated with the computer used by Hernandez.



                                                 4
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 5 of 15 PageID #: 303




        After receiving the video, and in retaliation for not sending Hernandez the desired

        sexually explicit images, Hernandez began sending messages to the family of Victim 2

        stating that Hernandez was going to murder and rape them.

               9.      The Government alleges that the Defendant communicated with Minor

        Victim 2 using an email address jare9302@hushmail.com. The Defendant also used the

        Instagram handle “leaked_hacks1” to follow Victim 2 on Instagram.


        B.     Victim 11 Proffer: On or between September of 2013 and August of 2017, the

 Government alleges that the Defendant communicated with Victim 11 using the Internet. Victim

 11 was approximately 14 years old when the communication began and she lived in Florida.

 During these communications, the Defendant engaged in the same type of communication that he

 had with the victims charged in the Superseding Indictment.

               1.      The Defendant did sexually exploit Victim 11 (18 U.S.C. § 2251(a)) and

        he engaged in conduct with her that would constitute violations of Coercion / Enticement

        (18 U.S.C. § 2422(b)). Hernandez received sexually explicit images of her.

               2.      To communicate with Victim 11, Hernandez used the email address

        jare9302@hushmail.com (among others), which is the same email address that

        Hernandez used to communicate with Victim 2. Hernandez also used the

        “lacked_hacks1” Instagram account to follow Victim 11 on that platform. Hernandez

        used the same account to follow Victim 2 and Victim 3 on Instagram.

               3.      Hernandez also made a number of admissions about himself and his

        criminal tradecraft to Victim 11 during the course of his communications with her, which

        the Government believes show that Hernandez is jare9302@hushmail.com and

        “leaked_hacks1.”


                                                 5
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 6 of 15 PageID #: 304




        C.      Proffer Regarding Threats and Coercion / Enticement of Other Minor Females:

 As alleged in the Superseding Indictment (paragraphs 22-24), the Defendant is accused of having

 extorted hundreds of adult and minor victims throughout the United States and at least one

 foreign country. The Government alleges that the Defendant did this in order to coerce his

 victims to produce sexually explicit images and videos. This activity by the Defendant was

 discovered by reviewing the social media records of accounts that have been linked to known

 minor victims, as well as investigative leads received from other agencies. This conduct

 occurred during the same time period as the victimization of Victims 1, 2, 3, 4, 5, 6, 7 and 11.

                                        Law and Argument

 .      The evidence of the exploitation, coercion / enticement, and extortion is direct evidence

 of the crimes charged and therefore admissible without resort to Fed R. Crim. P. 414 or 404(b).

 most specifically, the evidence of the victimization of Victim 2 and her family is direct evidence

 of the charged offenses. In the alternative, the evidence is allowed under Rule 414 as it is

 relevant and not more prejudicial than probative. Finally the proffered evidence is not offered

 for propensity purposes, but rather to show the identity of the person who created the charged

 images.

        A.      The proffered evidence is direct evidence of a matter the Government must prove.

 Rule 402 of the Federal Rules of Evidence states that “all relevant evidence is admissible.” Fed.

 R. Evid. 402. Evidence is relevant if it has the “tendency to make the existence of any fact that

 is of consequence to the determination of the action more probable or less probable.” Fed. R.

 Evid. 401. Relevant evidence should be admitted unless its “probative value is substantially

 outweighed by the danger of unfair prejudice.” Fed. R. Evid. 403. Foundation or contextual

 evidence may be admissible as relevant evidence, and not “other acts” evidence under Rule



                                                  6
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 7 of 15 PageID #: 305




 404(b) when it constitutes direct evidence of the crimes charged. See United States v. Vargas,

 689 F.3d 867, 874 (7th Cir. 2012). Evidence is direct when it “tend[s] to prove the elements of

 the offense . . . actually charged.” Id; see, e.g., United States v. Miller, 673 F.3d 688 (7th Cir.

 2012) (holding that evidence of defendant’s prior possession of a gun was admissible as direct

 evidence that the defendant possessed the same gun on the date charged); United States v.

 McKibbins, 656 F.3d 707 (7th Cir. 2011) (determining that it was not an abuse of discretion for

 the district court to admit child pornography and profile pictures as direct evidence of an

 obstruction charge).

        The proffered evidence is proof that the Defendant is the person who committed these

 offenses. In addition to the other elements of each offense charged, the Government must prove

 that it is Buster Hernandez who committed the charged offenses. Because the Defendant’s

 conduct with these uncharged victims is part and parcel of the criminal conduct that is charged, it

 cannot truly be separated. As the Superseding Indictment alleges, the Defendant’s conduct was

 patterned and continuous. The Defendant bragged to his victims that he had done “this” to

 others and had not been caught.

                1. The Defendant’s communication with Victim 2 is direct evidence of the

                    charged conduct – that is, proof that the person who committed the crimes is

                    Buster Hernandez.

        •   The Defendant admitted to Victim 2 that he was “Brian Kil.”

        •   The Defendant’s communications with Victim 2 continued up until the time that the

            Defendant was arrested.




                                                   7
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 8 of 15 PageID #: 306




       •   It was the Defendant’s communication with Victim 2 that led to his identification

           when the Defendant opened a communication from Victim 2, allowing the

           Defendant’s IP Address to be revealed to police through the use of the NIT.

       •   Even after the NIT had revealed the IP Address for the threatening communications

           with Victim 2, the Defendant continued to communicate with Victim 2.

              2.      The Defendant’s communications with Victim 11 are proof of the charged

              conduct - that is, proof that the person who committed the crimes is Buster

              Hernandez.

       •   The Defendant communicated with Victim 11 using the same email address that he

           used to communicate with Victim 2.

       •   The Defendant made substantial admissions to Victim 11 regarding his identity, such

           as living in California, living with a long-term girlfriend, and using untraceable forms

           of technology to communicate. These facts link Buster Hernandez to the

           victimization of other charged and uncharged victims.

       •   The Defendant communicated with Victim 11 even after the NIT had detected his IP

           Address. The Defendant had incessantly harassed, threatened, extorted, and exploited

           Victim 11 for years. Even after the Defendant was arrested, Victim 11 sent

           unanswered messages to the Defendant, believing that his absence of communication

           with her meant that he had done something with her images. The fact that all

           communication with Victim 11 stopped when the Defendant was arrested is proof that

           the Defendant is the person who committed the offenses in question.

              3.      The Defendant’s extortionate communications with hundreds of

              uncharged victims is proof that the Defendant is the person who committed the


                                                8
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 9 of 15 PageID #: 307




                offenses in question. The exact script that the Defendant used to initiate

                communications with these uncharged victims is the same method he used to

                reach out to the charged victims. The Defendant used the same threats, and

                requested the same type of images, demanded compliance in the same ways, and

                used the same untraceable accounts to extort these individuals. The

                communications to all of these uncharged victims initiated from the accounts that

                the Government has linked to the Defendant from all of these accounts stopped

                when the Defendant was arrested.

        B.      The proffered evidence is also admissible pursuant to F.R.E. 414. The evidence

 of the Defendant’s victimization of the uncharged victims is admissible not only as direct

 evidence of the offenses in the Superseding Indictment, but also as evidence admissible pursuant

 to F.R.E. 414. The Rule governs the admission of evidence of similar crimes in child

 molestation cases, and reads in pertinent part:

        In a criminal case in which the defendant is accused of an offense of child
        molestation, evidence of the defendant’s commission of another offense or
        offenses of child molestation is admissible, and may be considered for its bearing
        on any matter to which it is relevant.

 Fed. R. Evid. 414. Thus, in order to be admissible pursuant to Rule 414, the defendant must be

 accused of child molestation, and the evidence offered must be evidence that defendant

 committed a prior or different offense of child molestation. An “offense of child molestation” is

 defined, in pertinent part as, inter alia, as a crime under federal or state law that involved

 conduct proscribed by Chapter 110 of Title 18 the U.S. Code. Id. Child pornography and child

 sexual exploitation offenses clearly fall within this definition, as they are part of Chapter 110.

 See 18 U.S.C. §§ 2251(a), 2252(a)(1), 2252(a)(4)(B), and 2260A. Attempts are also included.

 Fed. R. Evid. 414(d)(2)(f).


                                                   9
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 10 of 15 PageID #: 308




         In admitting evidence under Rule 414, the Court must conduct a two-part analysis:

  “First, it must decide whether the evidence falls under that rule. Then it must turn to Rule 403

  and ‘assess the risk of unfair prejudice’ the evidence poses.” United States v. Resnick, 823 F.3d

  888, 894–95 (7th Cir. 2016). The proffered evidence falls within this category. The Defendant

  is accused of a covered offense and evidence of the commission of other covered offenses is

  admissible. It may be considered for its bearing on any matter for which it is relevant. In this

  case, that matter is identity of the person who committed the offenses.

         Rule 403 requires the exclusion of relevant evidence when its “probative value is

  substantially outweighed by a danger of . . . unfair prejudice, confusing the issues, [or]

  misleading the jury . . . .” Fed. R. Evid. 403. “Unfair prejudice ... means an undue tendency to

  suggest a decision on an improper basis, commonly, though not necessarily, an emotional one.”

  Advisory Committee’s Notes on Fed. R. Evid. 403, cited approvingly in Old Chief v. United

  States, 519 U.S. 172, 184−85 (1997). Rule 414 constitutes an exception to the rule that evidence

  of prior bad acts is inadmissible to show a defendant's propensity to commit the offense charged.

  See United States v. Rogers, 587 F.3d 816, 822-23 (7th Cir. 2009) (discussing analogous Rule

  413). Rules 413 and 414 effectively override the propensity bar in rule 404(a)(1) in sexual

  assault cases. United States v. Stokes, 726 F.3d 880,896 (7th Cir. 2013).

         The evidence of exploitation and extortion of the uncharged victims by the Defendant

  proves the identity of the offender. The Government always must prove who committed the

  charged crime. The signature language used by the Defendant in his communication, the type of

  threats made, the communication platforms used, the technology involved in the communication

  – it is all proof of identity. The similarity of offenses and time period of the uncharged conduct

  is a consideration for the Court in determining the admissibility of the evidence under Rule 414.



                                                   10
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 11 of 15 PageID #: 309




  The Sixth Circuit recently addressed F.R.E. 414 admissibility, holding that the admission of such

  evidence is proper when the “other acts” testimony related to uncharged conduct that occurred in

  the same time frame as the charged conduct and related to abuse of the charged victims’ sibling.

  United States v. Cox, 871 F. 3d 479, 486 (6th Cir. 2017). In the instant case, the uncharged

  conduct attributable to the Defendant occurred during the same time period as the charged

  conduct and is substantially similar to the charged conduct. Additionally, the uncharged conduct

  all ended on the date of the Defendant’s arrest. In this case, the Defendant’s conduct has so many

  unique features that he replicated across the span of the individuals he victimized that his

  behaviors became a signature. The 7th Circuit has specifically held that “’a history of similar acts

  tends to be exceptionally probative because it shows an unusual disposition of the defendant ...

  that simply does not exist in ordinary people.” United States v. Hawpetoss, 478 F.3d 820, 824 n.

  7 (7th Cir.2007).” Resnick at 895. This rationale for admitting FRE 414 evidence is especially

  applicable to the Hernandez facts, where the Defendant’s behaviors can certainly be

  characterized as “an unusual disposition . . . that simply does not exist in ordinary people.”

         The only other analysis is whether the probative value of the proffered evidence – the

  exploitation and extortion of the uncharged victims – is substantially outweighed by the danger

  of unfair prejudice, confusion of the issues, misleading the jury, undue delay, wasting time, or

  needlessly presenting cumulative evidence. Here, there is no danger of unfair prejudice, in part

  because the evidence shows the sameness of the Defendant’s communications. The proffered

  evidence is not unfairly shocking or emotional – particularly in light of the other evidence of the

  charged allegations which the jury will see in this case. United States v. Russell, 662 F.3d 831,

  847–48 (7th Cir.2011) (prior instances of inappropriate touching, by establishing defendant's

  sexual interest in his minor daughter, were probative of his motive to induce his daughter to



                                                   11
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 12 of 15 PageID #: 310




  create sexually explicit photographs in violation of section 2251(a)); United States v. Hawpetoss,

  478 F.3d 82, 824-827 (7th Cir. 2007)(admitting evidence under rule 403 of molestation of two

  uncharged minor victims); United States v. Roux, 715 F.3d 1019, 1024 (7th Cir. 2013). The

  proffered evidence simply helps to prove identity. As a result, the evidence is admissible

  pursuant to Fed. Rule Evid. 414.

         C.      The Proffered evidence is also admissible pursuant to F.R.E. 404(b). If this Court

  were to find that this evidence is subject to Fed. R. Crim. P. 404(b), there are multiple non-

  propensity uses for the evidence. In United States v. Gomez, the Seventh Circuit adopted “a more

  straightforward rules-based approach,” which is summarized as follows:

         [T]o overcome an opponent's objection to the introduction of other-act evidence,
         the proponent of the evidence must first establish that the other act is relevant to a
         specific purpose other than the person's character or propensity to behave in a
         certain way. See Fed.R.Evid. 401, 402, 404(b). Other-act evidence need not be
         excluded whenever a propensity inference can be drawn. But its relevance to
         “another purpose” must be established through a chain of reasoning that does not
         rely on the forbidden inference that the person has a certain character and acted in
         accordance with that character on the occasion charged in the case. If the
         proponent can make this initial showing, the district court must in every case
         assess whether the probative value of the other-act evidence is substantially
         outweighed by the risk of unfair prejudice and may exclude the evidence under
         Rule 403 if the risk is too great. The court's Rule 403 balancing should take
         account of the extent to which the non-propensity fact for which the evidence is
         offered actually is at issue in the case.


  Gomez, 763 F.3d 845, 853, 860 (7th Cir. 2014).

                                      Identity/ Modus Operandi

         The Government proffers that the evidence is admissible to prove identity and modus

  operandi. The Government always must prove who it was that committed the charged crime.



                                                   12
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 13 of 15 PageID #: 311




  The Seventh Circuit has held that “In evaluating the probative value of modus operandi

  evidence, we focus on the commonalities between the charged crime and the other act—not on

  their differences. United States v. Vaughn, 267 F.3d 653, 659 (7th Cir.2001).” United States v.

  Price, 516 F.3d 597, 604 (7th Cir. 2008).

         In this case, the commonalities between the charged conduct and the uncharged conduct

  are substantial, as is alleged directly in the Superseding Indictment in paragraphs 22-24. The

  proffered evidence regarding the victimization of uncharged individuals proves that the person

  who was identified by the NIT sent through Victim 2’s account is the same person who

  victimized the other charged persons. It is the Defendant’s signature language, methods of

  coercion, demand for specific images, incessant volume of communications, and threats to harm

  others that constitute a modus operandi. The Government’s position is that the uniqueness of the

  Defendant’s communications with his victims is his signature. The fact that the person identified

  through the NIT – Buster Hernandez – communicated in the same ways with Victims 1, 3, 4, 5,

  6, and 7 – as well as Victim 11 and the other uncharged victims is proof that the person who

  extorted Victim 2 also committed the charged offenses. The fact that the extortionate

  communications with all of the known accounts ceased when Buster Hernandez was arrested is

  proof of identity. The fact that jare9302@gmail.com sent identifying details about himself to

  Victim 11 is proof that the person who was communicating with Victim 11 is Buster Hernandez.

  The fact that the Defendant communicated with Victim 11 in the same ways that he

  communicated with Victim 2 is proof of identity.     Further, that chain of reasoning does not

  contain a prohibited hidden propensity reason. The Government does not allege that the

  defendant is a bad person and because he is a bad person, he must be the person who committed

  the acts of extortion. The Government instead contends that Buster Hernandez – the person



                                                  13
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 14 of 15 PageID #: 312




  identified with the NIT - is the same person who coerced, extorted, and exploited the charged

  victims and the uncharged victims. Finally, Federal Rule 403 does not preclude the admissions

  for the same reasons that the evidence is not barred under F.R.E. 414. Therefore the evidence is

  admissible to prove identity and the Defendant’s modus operandi.

         WHEREFORE the Government requests this Court issue a ruling that the evidence from

  the uncharged victims (provided by the witnesses themselves and through Special Agent

  Willmann) is admissible in the Government's case-in-chief.



                                               Respectfully submitted,

                                               JOSH J. MINKLER
                                               United States Attorney

                                         By:   s/ Tiffany J. Preston
                                               Tiffany J. Preston
                                               Assistant United States Attorney

                                               s/ Kristina M. Korobov
                                               Kristina M. Korobov
                                               Assistant United States Attorney




                                                 14
Case 1:17-cr-00183-TWP-TAB Document 71 Filed 01/07/20 Page 15 of 15 PageID #: 313




                                        CERTIFICATE OF SERVICE

           I hereby certify that on January 7, 2020, a copy of the foregoing Government’s Notice of

  Intent to Use Evidence under F.R.E. 414 and 404 was filed electronically. Notice of this filing

  will be sent to the parties by operation of the Court’s electronic filing system. Parties may access

  this filing through the Court’s system.

   Date:      January 7, 2020                     Respectfully submitted,

                                                  JOSH J. MINKLER
                                                  United States Attorney


                                            By:   s/ Tiffany J. Preston
                                                  Tiffany J. Preston
                                                  Assistant United States Attorney
                                                  10 West Market Street, Suite 2100
                                                  Indianapolis, IN 46204-3048
                                                  Telephone: 317-226-6333
                                                  Fax: 317-229-6125
                                                  Email: tiffany.preston@usdoj.gov




                                                   15
